Detailed action
Summary
1. The office action is in response to amendment filed on 5/24/2022.
2. Claims 1 and 4-16 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1 and 4-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the second coil unit comprises a second controllable delay circuit that is connected in series with the second coil, at least one control unit for control of the first controllable delay circuit and the second controllable delay circuit, a first driver circuit for driving the first coil unit, and a second driver circuit for driving the second coil unit.”

Dependent claims 4, 5 and 9-16 are allowable by virtue of their dependency.

Regarding claim 6. The prior art fails to teach “…wherein closing of the switching unit through simultaneously switching on the first coil unit and the second coil unit; maintaining the closed state of the switching unit by the first coil unit in the presence of a fault state in the second coil unit or the second driver circuit; and maintaining the closed state of the switching unit by the second coil unit in the presence of a fault state in the first coil unit or the first driver circuit.”

Dependent claims 7 and 8 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040201552 Onozawa et al. disclose capacitive load driving circuit driving capacitive loads such aspixels in plasma display panels and plasma display apparatus having the capacitive load driving circuit.
US 20140311434 Hirabayashi disclose starter adapted to idle stop system of vehicle.
US 20040012902 Ileda disclose auxiliary rotation system starter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838